ORDER
|, Considering the Joint Petition for Interim Suspension filed by respondent, Gregory Timothy Discon, and the Office of Disciplinary Counsel,
IT IS ORDERED that Gregory Timothy Discon, Louisiana Bar Roll number 22037, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
FOR THE COURT:
/s/ Greg G. Guidry JUSTICE, SUPREME COURT OF LOUISIANA